[Cite as State v. Hassinger, 2013-Ohio-1619.]


                                        COURT OF APPEALS
                                     ASHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                      JUDGES:
                                                   Hon. William B. Hoffman, P. J.
        Plaintiff-Appellee                         Hon. John W. Wise, J.
                                                   Hon. Craig R. Baldwin, J.
-vs-
                                                   Case No. 12 COA 023
RYAN C. HASSINGER

        Defendant-Appellant                        OPINION




CHARACTER OF PROCEEDING:                        Criminal Appeal from the Municipal Court,
                                                Case No. 12 TR D 1791


JUDGMENT:                                       Affirmed



DATE OF JUDGMENT ENTRY:                         April 12, 2013



APPEARANCES:

For Plaintiff-Appellee                          For Defendant-Appellant

W. DAVID MONTAGUE                               RYAN C. HASSINGER
ASSISTANT DIRECTOR OF LAW                       419 Luther Street
1213 East Main Street                           Ashland, Ohio 44805
Ashland, Ohio 44805
Ashland County, Case No. 12 COA 023                                                     2

Wise, J.

       {¶1}   Appellant Ryan C. Hassinger appeals his conviction entered in the

Ashland Municipal Court on one count of speeding.

       {¶2}   Appellee is the State of Ohio.

                       STATEMENT OF THE FACTS AND CASE

       {¶3}   The undisputed facts and procedural history are as follows:

       {¶4}   On March 12, 2012, Appellant Ryan Hassinger was stopped and issued a

citation for speeding 66 miles per hour in a 50 mile per hour zone. The citing officer

used the accepted ticket from the appendix of forms for the MULTICOUNT UNIFORM

TRAFFIC TICKET (as amended in 1/1/10). This traffic ticket was signed by the citing

officer and signed by Appellant.

       {¶5}   On March 20, 2012, Appellant appeared in court and entered a plea of not

guilty. A trial was set for April 17, 2012.

       {¶6}   At the request of Appellant, the trial in this matter was rescheduled to May

1, 2012.

       {¶7}   On April 30, 2012, Appellant filed another motion for continuance.

       {¶8}   On April 30, 2012, Appellant also filed a Motion to Dismiss.

       {¶9}   By Judgment Entry filed May 1, 2012, the trial court granted Appellant’s

second continuance, rescheduling the trial to May 14, 2012.

       {¶10} On May 14, 2012, after overruling Appellant’s motion to dismiss, this

matter proceeded to trial.

       {¶11} At the conclusion of the trial, the trial court found Appellant guilty and

sentenced him to pay a fine of Fifty Dollars ($50.00) plus court costs.
Ashland County, Case No. 12 COA 023                                                     3


      {¶12} Appellant now appeals, assigning the following error for review:

                               ASSIGNMENT OF ERROR

      {¶13} “I.    THE    TRIAL    COURT     ERRED     WHEN        IT   PROCEEDED     TO

ARRAIGNMENT AND TRAIL [SIC] WHEN NO PROOF OF SERVICE WAS FILED

WITH THE COMPLAINT.”

                                            I.

      {¶14} In his sole Assignment of Error, Appellant argues that proof of service of

the Complaint in this matter was never filed and that his procedural due process rights

were therefore violated. We disagree.

      {¶15} Ohio Traffic Rule 3 provides, in relevant part:

      {¶16} “(A) Traffic complaint and summons

      {¶17} “In traffic cases, the complaint and summons shall be the “Ohio Uniform

Traffic Ticket” as set out in the Appendix of Forms.

      {¶18} “***

      {¶19} “(E) Duty of law enforcement officer

      {¶20} “(1) A law enforcement officer who issues a ticket shall complete and sign

the ticket, serve a copy of the completed ticket on the defendant, and, without

unnecessary delay, file the court copy with the court. If the issuing officer personally

serves a copy of the completed ticket on the defendant, the issuing officer shall note the

date of personal service on the ticket in the space provided. …”

      {¶21} Ohio Traffic Rule 3(E) requires the law enforcement officer to serve a

defendant personally with a copy of the completed traffic ticket. Under Traffic Rule 3(A),

such copy constitutes the complaint and summons to be served upon the defendant.
Ashland County, Case No. 12 COA 023                                                      4


       {¶22} Finally, Traffic Rule 11(F) states:

       {¶23} “Failure by the defendant to raise defenses or objections or to make

motions and requests which must be made prior to plea, trial, or at the time set by the

court pursuant to subdivision (C), or prior to any extension thereof made by the

court, shall constitute waiver thereof, but the court for good cause shown may grant

relief from the waiver. (emphasis added)

       {¶24} In the case sub judice, the record discloses that Appellant appeared in

court, where he pled not guilty and later requested two trial continuances. Appellant

waited until six weeks after receiving the ticket in this case before moving to dismiss the

case based on failure to file a proof of service.

       {¶25} Appellant's plea of not guilty was an appearance before the court whereby

he waived his objection to the court's in personam jurisdiction over him. The issue of

any alleged defect in service was a matter to be raised prior to his plea as required

by Traffic Rule 11 and was thus improperly raised almost six (6) weeks after his

arraignment. State v. Savage (1977), 60 Ohio App. 2d 394.

       {¶26} Appellant’s sole Assignment of Error is overruled.

       {¶27} For the foregoing reasons, the decision of the Municipal Court of Ashland

County, Ohio, is affirmed.

By: Wise, J.
Hoffman, P. J., and
Baldwin, J., concur.
                                              ___________________________________

                                              ___________________________________

                                              ___________________________________
                                                             JUDGES
JWW/d 0328
Ashland County, Case No. 12 COA 023                                          5


            IN THE COURT OF APPEALS FOR ASHLAND COUNTY, OHIO
                         FIFTH APPELLATE DISTRICT




STATE OF OHIO                              :
                                           :
       Plaintiff-Appellee                  :
                                           :
-vs-                                       :         JUDGMENT ENTRY
                                           :
RYAN C. HASSINGER                          :
                                           :
       Defendant-Appellant                 :         Case No. 12 COA 023




       For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Municipal Court, Ashland County, Ohio, is affirmed.

       Costs assessed to Appellant.




                                           ___________________________________


                                           ___________________________________


                                           ___________________________________

                                                               JUDGES